NO. 07-08-0427-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



JANUARY 20, 2009



______________________________



THE STATE OF TEXAS, APPELLANT



v.



GREGORY THORNTON, APPELLEE





_________________________________



FROM THE 140
TH
 DISTRICT COURT OF LUBBOCK COUNTY;



NO. 2008-419,888; HON. JIM BOB DARNELL, PRESIDING



_______________________________



Before CAMPBELL, HANCOCK and PIRTLE, JJ.

Order on Abatement and Remand

Appellant, the State of Texas, appeals from the trial court’s order granting a motion to suppress evidence filed by appellee, Gregory Thornton.  Following the trial court’s ruling on the motion, the State filed a request for findings of fact and conclusions of law.  The State’s request is included in the clerk’s record.  However, the trial court neither entered such findings and conclusions nor announced the basis for its ruling on the record.  Upon request of a losing party on a motion to suppress, the trial court must make findings of fact and conclusions of law adequate to provide the court of appeals with a basis upon which to review the trial court’s application of the law to the facts.  
Castro v. State
, 227 S.W.3d 737, 743 (Tex.Crim.App. 2007); 
State v. Cullen
, 195 S.W.3d 696, 699 (Tex.Crim.App. 2006).

Accordingly, we abate the appeal and remand the cause to the 140
th
 District Court of Lubbock County for further proceedings.  Upon remand, the trial court shall enter findings of fact and conclusions of law consistent with the court’s ruling in 
Cullen
 and cause to be developed a supplemental clerk’s record containing its findings of fact and conclusions of law.  The court shall then file the supplemental record with this court on or before February 10, 2009.  Should further time be needed by the trial court, then it must be requested by February 10, 2009.

It is so ordered.

Per Curiam

Do not publish.